Citation Nr: 18100101
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-17 535
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
REMANDED ISSUES
The Veteran served on active duty with the United States Army from December March 1979 to February 1983 and with the United States Coast Guard from December 1983 to January 2010.  
This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 
This case was previously before the Board in September 2016.  At that time, the claims were remanded for additional development.
1.  Entitlement to an initial compensable rating prior to April 23, 2015, and 10 percent thereafter for a right calcaneal plantar spur. 
2.  Entitlement to an initial compensable rating prior to April 23, 2015, and 10 percent thereafter for a left calcaneal plantar spur. 
3.  Entitlement to an initial compensable rating for a right Achilles spur.  
4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral calcaneal plantar spur and right Achilles spur.  

 
The above matters are REMANDED for the following action:
While additional delay is unfortunate, the Board finds further development is required before the Veterans claims are decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
In September 2016, the Board remanded the claims for another VA examination to comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court instructed the VA examiner to conduct range of motion testing in active motion, passive motion, weight-bearing, and non-weight-bearing.  VA examinations were provided in January 2017.  However, the VA examiner did not conduct Correia compliant testing.  Accordingly, the Board finds that another VA examination is required.  See Stegall v. West, 11 Vet. App. 268 at 271.
Furthermore, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims remanded herein.  As such, consideration of the Veterans TDIU claim must be deferred pending the outcome of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected cervical spine disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.
The examiner should comment upon the functional impairment resulting from the Veterans bilateral foot and right ankle disabilities. 
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.







3. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.    
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

